DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 06/16/2022.
B.	Claims 1-14 remains pending.  


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang, Baw-Wei et al. (US Pat. 6,297,838 B1), herein referred to as “Chang”.


As for claims 1 and 11, Chang teaches. An extended control device and corresponding method of claim 11 (fig.1, 10 controller or input device; “the device”), suitable for cooperating with an electronic device (fig.1, 110 or 40 tablet or computer: as will be appreciated, in addition to direct communication with external computer system 40, the device 10 can be directly or indirectly maintained in continuous or intermittent communication with a number of Suitably equipped electronic devices, including a tablet computer 110, or even a physically manipulatable portable), wherein the electronic device is provided with a graphical user interface, and the graphical user interface comprises a plurality of operating regions, the extended control device comprising (fig.3 user interface of the device displaying interactive regions 125,126):
	a communication module, communicatively connected to the electronic device to receive a plurality of first image signals generated according to images in the operating regions of the graphical user interface (col.4, line 60- col.5, line 4 fig. 1, 24 processor for communication of the graphical user interface of the device for displaying graphics across the deformation mesh regions and or sub regions);

 and a plurality of input display modules, wherein each of the input display modules comprises an input unit and a display unit, the input units generate a plurality of first input signals respectively in response to an input operation; the plurality of first input signals are transmitted to the electronic device through the communication module, the operating regions of the graphical user interface of the electronic device (fig. 1, 40) execute operation instructions respectively corresponding to the input operation of the input units of the extended control device (fig. 1, 10) according to the first input signals, and the images in the operating regions are mapped to the display units for display according to the first image signals, and the images displayed (col. 7, line 32: Results of communications with external devices, presentation of device Stored information, or device Status updates can all be provided to a user through processor 24 controlled
update of feedback module 33. Feedback to a user can be primarily visual, Such as can occur in conjunction with visual display 30) and the images displayed on the display units of the extend control device are respectively the same as the images in the operating regions of the graphical user interface of the electronic device (col. 22, lines 19-25, 46-51 and 57-61 discusses examples of different extended devices being able to continue the display of for example a window, this means can extend to the example shown in figure 30 where we have extended devices and the computer input device in such that the display(s) of the extended device can be show content that can be then shown on the computer display; col. 15, line 66 – col. 16, line 5).


As for claim 2, Chang teaches. The extended control device according to claim 1, wherein each of the input units
comprises a touch panel disposed corresponding to a display surface of the display unit, and the input operation is a touch operation (col.22, lines 4-5, fig.1 item 10 touch pad within morph able body of the device).

As for claim 3, Chang teaches. The extended control device according to claim 1, wherein each of the input units comprises a switch, and the input operation is a keystroke operation (col.5, line 25 key).

As for claim 4, Chang teaches. The extended control device according to claim 1, wherein the graphical user interface further comprises a plurality of interactive regions, the electronic device further generates second image signals according to images in the interactive regions, the extended control device further comprises a touchscreen, the touchscreen is divided into a plurality of mapping regions and generates a plurality of second input signals respectively in response to a touch operation corresponding to the mapping regions, the interactive regions of the graphical user interface of the electronic device execute interactive instructions correspondingly according to the second input signals; and the extended control device respectively maps the images in the interactive regions to the mapping regions for display according to the second image signals (fig.1, 10 is comprised of sub-regions each with display attributes to display keys or other information as shown in fig. 23, 30 and 32-35).

As for claim 5, Chang teaches. The extended control device according to claim 4, further comprising a processor, wherein the processor is connected between the communication module and the touchscreen (col.22, lines 4-5, fig.1 item 10 touch pad within morph able body of the device). 

As for claim 6, Chang teaches. The extended control device according to claim 1, further comprising a plurality of
processors, wherein one end of each of the processors is connected to the communication module, and another end of each of the processors is connected to each of the input display modules in a one-to-one manner to control the input units and the display units of the connected input display modules (col.16; fig. 32, 381, 382, 383, 380 connect to a one to one manner to form bigger morph able surface). 

As for claim 7, Chang teaches. The extended control device according to claim 1, further comprising a 3D motion
detection module and a processor, wherein the 3D motion detection module comprises:
a plane sensing unit, configured to sense a plane coordinate displacement of a dynamic
object; and a distance sensing unit, configured to sense a vertical distance relative to the dynamic object; wherein the processor calculates a plane movement distance of the dynamic object according to the vertical distance and the plane coordinate displacement, and to obtain 3D movement information of the dynamic object with reference to a change in the vertical distance of the dynamic object (col.8, lines 5-22: In addition to determining Spatial position and orientation through use of sensors 28, the device 10 can optionally use Sensor mesh 22 to measure and localize transient or continuing force application, with force vectors and related timing information being determined and interpreted; fig. 21 tracking of dynamic object; fig. 24 six degrees of freedom movement to track user gestural input on to the device and updated through graphical user interface).

As for claim 8, Chang teaches. The extended control device according to claim 7, wherein the plane sensing unit
comprises: an infrared sensor, configured to detect the presence of the dynamic object; and an image sensor, configured to capture a plurality of sequential images of the dynamic object; wherein the processor recognizes a feature corresponding to the dynamic object in the sequential images, and obtains the plane coordinate displacement according to a displacement of the feature (col.6, line 66 – col.7, line 14 various communications means such as infrared are used in communication of display of dynamic objects shown in fig. 3 and the like for facilitate interaction with the device and the computer; fig.21 is the tracking dynamic object across display of the device).


As for claim 9, Chang teaches. The extended control device according to claim 7, wherein the distance sensing unit
comprises: a sonar sensor, configured to sense a spacing distance relative to the dynamic object; and a proximity sensor, comprising an effective detection range for determining whether the dynamic object exists in the effective detection range; wherein the processor obtains the vertical distance according to the spacing distance when the dynamic object exists in the effective detection range (col.6, line 66 – col.7, line 14 various communications means such as infrared are used in communication of display of dynamic objects shown in fig. 3 and the like for facilitate interaction with the device and the computer; note col.10, line 64 – col. 11, line 7 use of means similar to sonar).

As for claim 10, Chang teaches. The extended control device according to claim 1, further comprising a peripheral device, wherein the peripheral device is a microphone, a joystick, a key, a touchpad, a
vibration motor or a light (col.22, lines 4-5; touchpad on fig. 1, item 10).

As for claim 12, Chang teaches. The image control method according to claim 11, wherein each of the input units
comprises a touch panel disposed corresponding to a display surface of the display unit, and the input operation is a touch operation (col.22, lines 4-5, fig.1 item 10 touch pad within morph able body of the device).

As for claim 13, Chang teaches. The image control method according to claim 11, wherein each of the input units comprises a switch, and the input operation is a keystroke operation (col.5, line 25 key).


As for claim 14, Chang teaches. The image control method according to claim 11, further comprising:
generating, by the electronic device, a plurality of second image signals according to
images in a plurality of interactive regions; outputting, by the electronic device, the second image signals to the extended control device so that the extended control device respectively maps the images in the interactive regions to a plurality of mapping regions in a touchscreen of the extended control device for display according to the second image signals; generating, by the extended control device, a plurality of second input signals according to a touch operation respectively corresponding to the mapping regions; and receiving, by the electronic device, the second input signals so that the interactive regions of the graphical user interface execute interactive instructions correspondingly (col.11-14 gives a wide variety of examples of how to morph the device, how to input with the device and how the user interface is updated).

 
(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
A1.	Applicant argues that Chang does not specifically teach “the operating regions of the graphical user interface of the electronic device execute operation instructions respectively corresponding to the input operation of the input units of the extended control device according to the first input signals”.
R1.	Examiner does not agree, Chang clearly teaches an extended control device having a graphical user interface along with a computing device also having a graphical user interface. Chang gives many different examples. Given the updated claim amendment that further clarifies what is meant by an extended control device; Examiner draws attention to figure 1 and 30 such that the extend control device is and can be independent or in the alternative an extension to an already input device such as a laptop or the like. In the latter the user is able to have an extension to the laptop to display and control the user interface as displayed to the user. This extension of control yields the functionality currently amended : “the operating regions of the graphical user interface of the electronic device execute operation instructions respectively corresponding to the input operation of the input units of the extended control device according to the first input signals”.

    PNG
    media_image1.png
    625
    583
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    213
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 1, 2022